               Case 19-10953-CSS               Doc 191       Filed 06/05/19        Page 1 of 12




                         THE UNITED STATES BANKRUPTCY COURT
                                I3IS~i'I~i~'i' ~~ 1)~i+ I,A~~Ah~E


In re:                                                          Chapter 11

 Kona Grill Inc. et al.i                                       Case No. 19-10953(CSS)
                                                               (Jointly Administered)
                       Debtors.
                                                                Objection Deadline: June 19, 2019 at 4:00 p.m.(ET)
                                                                Hearing Date: July 25,2019 at 2:00 p.m.(ET)

    DE~~TORS' MOTION FOR AN ORDER AUTHORIZING THE DEBTORS TO
      ~ETAIN~ EIVIPI,OX, AND COMPENSATE CERTAIN PROFESSIONALS
    UTILIZED BY THE D~13TORS IN THE ORDINARY COURSE OF BUSINESS

                 The above-captioned debtors and debtors in possession (the "Debtors") file this

motion (the "Motion")for entry of an order, substantially in the form attached as Exhibit A:

authorizing the Debtors to employ and compensate certain professionals utilized in the ordinary

course of the Debtors' business. In support ofthis Motion,the Debtors respectfully represent as

follows:

                                                   Jurisdiction

                  1.         The United States Bankruptcy Court for the District of Delaware (the

"Court") has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order ofReferencefrom the United States District Courtfor the District ofDelawaNe,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtor confirms its consent pursuant to Rule 9013-1(~ of the Local Rules of



 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor's federal tax identification
number, are as follows: Kona Grill, Inc.(6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253);
Kona Macadamia, Inc.(2438); Kona Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841);
Kona Baltimore, Inc.(9163); Kona Grill International, Inc.(791 1); and Kona Grill Puerto Rico, Inc.(7641). The
headquarters and service address for the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300,
Scottsdale, Arizona 85254.



DOCS UE:224071.1 50045/002
                Case 19-10953-CSS              Doc 191      Filed 06/05/19        Page 2 of 12




Bankruptcy Practice and P~ocedute of the United States Bankruptcy court for the District of

Delaware (the "Local Rules") to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent ofthe parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

                 2.           Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                  3.          The statutory bases for the relief sought herein are sections 105(a), 327,

328, and 330 of Title 11 of the United States Code (the "Bankruptcy Code")

                                                  Background

                 4.           April 30, 2019 (the "Petition Date"), the Debtors commenced these cases

by filing voluntary petitions for relief under chapter 11 ofthe Bankruptcy Code. The Debtors have

continued in the possession of their property and have continued to operate and manage their

business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner or committee has been appointed in the Debtors' chapter 11 cases.

                  5.          The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating their chapter 11 filings, is set forth in

detail in the Declaration ofChNistopher J. Wells, ChiefRest~vccturing Officer in SuppoNt ofFirst

Day Pleadings(the "First Day Declaration")filed concurrently herewith and fully incorporated

herein by reference2.




2 Capitalized term used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
  Declaration.

                                                           2
ROCS DF.,224071.1 50045/002
                Case 19-10953-CSS               Doc 191        Filed 06/05/19         Page 3 of 12




                                        Ordir~a~-~= bourse Pr~ofessioYi~ls

                  6.       The Debtors customarily retain the services of various attorneys,

accountants and other professionals to represent them in matters arising in the ordinary course of

their business, unrelated to these chapter 11 cases (the "prdinary Course Professionals"). A list

of the Ordinary Course Professionals utilized or expected to be utilized by the Debtors during the

pendency of these Cases is attached hereto as Exhibit B.3

                  7.       In contrast, the Debtors have filed, or will file, individual retention

applications for any professionals that the Debtors seek to employ in connection with the

administration of these Cases (the "Chapter 11 Professionals"). The Chapter 11 Professionals

will be permitted to be compensated and reimbursed only in accordance with procedures to be

approved by this Court, and with the terms of the orders approving each Chapter 11

Professional's employment.

                  8.         The Debtors anticipate employing, among others, certain of the Ordinary

Course Professionals listed on Exhibit B to perform ongoing services during the pendency of

these Cases. The Ordinary Course Professionals will not be involved in the administration of

these Cases. Rather, they will provide services in connection with the Debtors' operations or

services ordinarily provided by in-house counsel to a corporation. As a result, the Debtors do not

believe that the Ordinary Course Professionals are "professionals" as that term is used in

section 327 of the Bankruptcy Code, whose retention must be approved by this Court. See, e.g.,




3 To date the Debtors have only identified one ordinary course professional. As discussed more fully below, the
Debtors reserve the right to amend such list in the future in their sole discretion, pursuant to the procedures set forth
herein.


DOCS D~:224071.1 50045/002
               Case 19-10953-CSS             Doc 191     Filed 06/05/19    Page 4 of 12




In re That's Entertainment Mktg Group, Inc., 16~ B.R. 226, 230(N.D. Cal. 1994)(anly the

retention of professionals whose duties are central to the administration of the estate require prior

court approval under section 327 of the Bankruptcy Code); In re Madison Mgmt. Group, Inc.,

137 B.R. 275, 283 (Bankr. N.D. Ill. 1992)(same); In re Sieling Assocs. Ltd. P'ship, 128 B.R.

721, 723 (Bankr. E.D. Va. 1991)(same); In re Johns-Manville Corp., 60 B.R. 612,619(Bankr.

S.D.N.Y. 1989)(only those professionals involved in the actual reorganization effort, rather than

debtor's ongoing business, require approval under section 327 of the Bankruptcy Code).

Nevertheless, out of an abundance of caution, the Debtors seek an order authorizing the retention

and payment of all Ordinary Course Professionals during the pendency of these Cases.

                                              I2.elief Requested

                 9.          By the Motion, pursuant to sections 105(a), 327; 328, and 330 of the

Bankruptcy Code,the Debtors seek entry of an order by this Court authorizing them to (a)retain

and employ the Ordinary Course Professionals on an "as needed" basis without the submission

of separate, formal retention applications for each Ordina~•y Course Professional, and

(b) establish procedures to compensate the Ordinary Course Professionals under sections 328,

330, and 331 of the Bankruptcy Code for postpetition services rendered and expenses incurred.

                                               Basis For Relief

                 10.         The Debtors cannot continue to operate their business as debtors in

possession unless they retain and pay for the services ofthe Ordinary Course Professionals listed

on Exhibit B. The work of the Ordinary Course Professionals, albeit ordinary course, is directly

related to the preservation of the value of the Debtors' estates, even though the amount of fees


                                                        4
DOGS D~:224071.1 50045/002
               Case 19-10953-CSS            Doc 191     Filed 06/05/19    Page 5 of 12




and expenses incurred by the Ordinary Course Professionals represents only a small fiaction of

that value.

                 11.     The operation of the Debtors' business would be hindered if the Ordinary

Course Professionals were delayed in performing their work on behalf of the Debtors while the

Debtors (i) submitted to this Court an application, affidavit, and proposed retention order for

each Ordinary Course Professional,(ii) waited until such order was approved before such

Ordinary Course Professional continued to render services and (iii) withheld payment of the

normal fees and expenses of the Ordinary Course Professionals until they complied with the

compensation procedures applicable to Chapter 11 Professionals.

                 12.         Further, a number of Ordinary Course Professionals may be unfamiliar

with the fee application procedures employed in bankruptcy cases. Some Ordinary Course

Professionals might be unwilling or unable to assume the administrative and cost burden of such

procedures, and may therefore be unwilling to work with the Debtors if these requirements are

imposed,forcing the Debtors to incur additional and unnecessary expenses to retain other

professionals without such background and expertise, and at potentially higher rates. The

uninterrupted services of the Ordinary Course Professionals are vital to the Debtors' remaining

operations and their ultimate ability to pursue an orderly restructuring. More importantly, the

cost of preparing and prosecuting these retention applications and fee applications would be

significant and such costs would be borne by the Debtors' estates.

                 13.         Moreover, a requirement that the Ordinary Course Professionals each file

retention. pleadings and follow the usual fee application process required of the Chapter 11



DOGS DE:224071.1 50045/002
               Case 19-10953-CSS            Doc 191     Filed 06/05/19    Page 6 of 12




Professionals would unnecessarily burden the Clerk's office, this Court, and the U.S. Trustee's

office with unnecessary fee applications while significantly adding to the administrative costs of

these Cases without any corresponding benefit to the Debtors' estates. This Motion proposes a

procedure to alleviate such a burden.

                 14.     Although certain Ordinary Course Professionals may hold unsecured

claims against the Debtors in respect of prepetition services rendered, the Debtors do not believe

that any of the Ordinary Course Professionals have an interest materially adverse to the Debtors,

their estates, their creditors, or other parties in interest, and thus none would be retained who do

not meet, if applicable, the special counsel retention requirement of section 327(e) of the

Bankruptcy Code. By this Motion, the Debtors are not requesting authority to pay prepetition

amounts owed to Ordinary Course Professionals.

                                      Praposed Retention Procedure

                 15.         The Debtors propose that they be permitted to continue to employ and

retain the Ordinary Course Professionals. Pursuant to the requirement imposed by Rule 2014 of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and in order to provide the

interested parties and this Court with appropriate comfort and assurances, each Ordinary Course

Professional will be required to file with this Court, and to serve upon:(i) counsel to the Debtor
                                                                                      th
and Debtor-in-Possession, Pachulski Stang Ziehl &Jones LLP,919 North Market Street, 17

Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: John W. Lucas and

James E. O'Neill;(ii) counsel to the Official Committee of Unsecured Creditors, Kelley Drye &

Warren LLP, 101 Park Avenue, New York, NY 10178,.Attn: James S. Carr and Jason R. Adams,



                                                       6
DOCS D~:224071.1 50045/002
              Case 19-10953-CSS             Doc 191     Filed 06/05/19    Page 7 of 12




Bayard, P.A.,600 North King Sheet, Suite 400, P.O. Bax 25130, Wilmington, DE 19 99, llttn:

Justin R. Alberto and Erin R. Fay (iii) the Office of the United States Trustee, J. Caleb Boggs

Federal Building, 844 N. King Street, Suite 2207,Lock Box 35, Wilmington, DE 19801, Attn:

Jaclyn Weissgerber (collectively, the "Notice Parties"), a disclosure declaration of such proposed

professional (the "Declaration") in the form attached hereto as Exhibit C on the later of:

(i) thirty (30) days after entry of an order ofthis Court granting the Motion; or (ii) prior to the

date such Ordinary Course Professional is compensated for services to the Debtors. Such

Declaration shall set forth the following information:(a) a description of the efforts) that were

taken to search for connections with parties in interest;(b)a description of the proposed scope of

services to be provided by the Ordinary Course Professional;(c)the rates) proposed to be

charged for the services;(d) all information otherwise required to be disclosed pursuant to

Bankruptcy Rule 2014; and (e)to the extent that the Ordinary Course Professional was not

providing services as of the Petition Date, the date on which such services began postpetition.

The Debtors will not make any payments to any Ordinary Course Professionals who have failed

to file such an Affidavit.

                 16.        The Debtors further request that the Notice Parties have ten (10) days from

the date of the filing and service of the Declaration (the "Objection Period") to object to the

retention of the Ordinary Course Professional in question. Any such objection must be timely

filed with this Court and served upon the Ordinary Course Professional, the Debtors, and the

Notice Parties. If an objection is filed and cannot be resolved and/or withdrawn within twenty

(20) days after service of such objection, this Court shall adjudicate the matter at a hearing


                                                       7
DOCS DE224071.1 50045/002
                Case 19-10953-CSS               Doc 191        Filed 06/05/19         Page 8 of 12




scheduled by the Debtors at a mutually co~lvenient time.4 If no timely objection is filed and

received, or if an objection is withdrawn, the Debtors will be authorized to retain the Ordinary

Course Professional on a final basis without further order of this Court.

                  17.        The Debtors request that they be authorized to employ and retain

additional Ordinary Course Professionals not currently listed on Exhibit B hereto, from time to

time as necessary, without the need to file individual retention applications or have a further

hearing, by filing with this Court one or more supplements to Exhibit B (a "Supplemental

Notice") and serving a copy of the Supplemental Notice upon the Notice Parties. The Debtors

propose that, as with the Ordinary Course Professionals set forth on Exhibit B,each additional

Ordinary Course Professional be required to file and serve upon the Court and the Notice Parties

an Declaration by the later of: (a)thirty (30) days after the Supplemental Notice is filed; or

(b)prior to the date such Ordinary Course Professional provides any services to the Debtors.

The Notice Parties then would be given ten(10) days after service of each required Declaration

to object to the retention of such professional. Any objection will be handled pursuant to the

procedures discussed above. If no objection is submitted, or the objection is withdrawn, the

Debtors will be authorized to retain the professional as an Ordinary Course Professional on a

final basis without further order of this Court.




4 If, after a hearing, the retention of an Ol•dinary Couj~se Professional is not approved, such professional may still
apply to this Court, pursuant to sections 330 and 331 of the Bankruptcy Code, for compensation for all work
performed on behalf of the Debtors from the Petition Date through the date of an order denying such retention.

                                                              8
DOCS DE:224071.1 50045/002
               Case 19-10953-CSS          Doc 191    Filed 06/05/19     Page 9 of 12




                                    Proposed Pa,~~nent ~'rocedure

                 18.     The Debtors seek authority to pay, without formal application to and order

from this Court, one hundred percent(1.00%) of the fees and expenses of each Ordinary Course

Professional upon submission to, and approval by, the Debtors of an appropriate billing

statement setting forth in reasonable detail the nature ofthe postpetition services rendered and

expenses actually incurred;provided, howeveN, that such fees and expenses do not exceed the

maximum authority under the authorized caps established herein. Further, the Debtors will not

pay any fees or expenses to an Ordinary Course Professional unless (i) the professional has filed

its Affidavit,(ii) the Objection Period has expired, and (iii) no timely objection is pending, or if a

timely objection is received, no payment will be made until such objection is (a)resolved and

withdrawn or(b) otherwise approved by the Court.

B.      Monthly Payment Caps Proposed by the Debtors

                 19.      The Debtors propose that they be permitted to pay fees and expenses of an

Ordinary Course Professional, without formal application to this Court by any one Ordinary

Course Professional, provided, however, that(i) the fees and disbursements for any one Ordinary

Course Professional shall not exceed a total of $30,000 per r~ionth on average over a rolling four-

month period to any Ordinary Course Professional, unless otherwise authorized by this Court acid

(ii) the aggregate monthly payments to Ordinary Course Professionals be limited to $100,000.00

unless otherwise authorized by this Court.

                 20.      If fees and disbursements for any one Ordinary Course Professional

exceeds a total. of $30,000 per month on average over a rolling four-month period, such Ordinary



                                                     9
DOGS DE:224071.1 50045/002.
               Case 19-10953-CSS            Doc 191     Filed 06/05/19    Page 10 of 12




Course Professional shall bE required to apply for approval by the Court of such excess Ordinary

Course Professional's fees and expenses for such month under sections 330 and 331 of the

Bankruptcy Code but may otherwise be paid for amounts incurred in accordance with the relief

granted herein.

                 21.         The Debtors propose to except from such monthly limitations any

contingent fee amounts received by Ordinary Course Professionals from recoveries realized on

the Debtors' behalf. In other words, the limitations would apply only to direct disbursements by

the Debtors.

                 22.         As a routine matter prior to the commencement of these cases, the Debtors

carefully reviewed all billing statements received from the Ordinary Course Professionals to

ensure that the fees charged were reasonable and that the expenses incurred were necessary.

This type of review will continue postpetition and, coupled with the proposed monthly payment

caps, will protect the Debtors' estates against excessive and improper billings.

C.      Periodic Statements of Payments iVIade

                 23.         The Debtors further propose to file a payment summary statement with

this Court not more than thirty (30) days after the last day of March, June, September and

December of each year these Cases are pending, or such other period as this Court directs, and to

serve such statement upon the Notice Parties. The summary statement will include the following

information for each Ordinary Course Professional: (a)the name of the Ordinary Course

Professional;(b)the aggregate amounts paid as compensation for services rendered and




                                                       10
DOGS DE:224071.1 50045/002
              Case 19-10953-CSS              Doc 191        Filed 06/05/19        Page 11 of 12




reimbursement of expenses incurred by such Ordinary Course Professional during the statement

period; and (c) a brief statement of the type of services rendered.

                                   Authority For T~ze Requested Relief

                 24.        Numerous courts, including courts in this district, have routinely granted

the same or similar relief to chapter 11 debtors in other chapter 11 cases. See, e.g., In Ne TNue

Religion Apparel, Inc. Case No. 17-11460(CSS)(Bankr. D. Del. July 31, 2017); In re General

WiNeless Ope~crtions Inc., Case No. 17-10506(BLS)(Bankr. D. Del. Mar. 8, 2017);In Ne

Bonanza Creek EneNgy, Inc., Case No. 17-10015(BLS)(Bankr. D. Del. Jan. 4, 2017); In Ne

Mineral PaNk, Inc., Case No. 14-11996(KJC)(Bankr. D. Del. Sept. 23, 2014); In re GSE

Environmental, Case No. 14-11126(MFW)(Bankr. D. Del. June 3, 2014).5

                 25.        The Debtors and their estates will be well served by authorizing the

retention of the Ordinary Course Professionals because of such professionals' past relationship

with, and understanding of, the Debtors and their operations. It is in the best interest of all of the

parties and the creditors to avoid any disruption in the professional services rendered by the

Ordinary Course Professionals in the day-to-day operations of the Debtors' business.

                                                      Notice

        26.      Notice of this Motion shall be given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee; (b) Key Bank National

Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and(d)counsel




5 Because of the voluminous nature of the orders cited herein, they are not attached to the Motion. Copies ofthese
orders, however, are available upon request.

                                                           11
ROCS DE224071.1 50045/002
              Case 19-10953-CSS           Doc 191     Filed 06/05/19     Page 12 of 12




to the Official Committee of Unsecured Creditors. The Debtors submit that, in light of the nature

of the relief requested, no other or further notice need be given.


                                           No Prior Request

                 27.      No prior request for the relief sought in this Motion has been made to this

Court or any other court.

                 WHEREFORE,the Debtors respectfully request that this Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and further relief as this Court deems appropriate.

Dated: June 5, 20.19

                                             PACHULSKI STANG ZIEHL &JONES LLP


                                             /si James E. O'Neill
                                             Jeremy V. Richards(CA Bar No. 102300)
                                             James E. O'Neill(DE Bar No. 4042)
                                             John W. Lucas(CA Bar No. 271038)
                                             919 N. Market Street, 17t"Floor
                                             P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302)652-4100
                                             Facsimile:(302)652-4400
                                             E-mail: jrichards@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jlucas@pszjlaw.com

                                             Attorneys for Debtors and Debtors in Possession




                                                      12
DOCS llE:224071.1 50045/002
